Citation Nr: 0811596	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman



INTRODUCTION

The veteran had active service from April 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This claim was previously before the Board in August 2007, at 
which time the Board remanded it for additional development.  
The requested development has been completed, and the claim 
is properly before the Board for appellate consideration.

The veteran testified in May 2007 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO; a 
transcript is of record.


FINDINGS OF FACT

1.  Currently, audiometric testing shows an average 70 
decibel loss, with a speech recognition score of 48 percent, 
in the left ear (level VIII).

2.  At no time has the veteran's hearing loss been shown to 
produce an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.85, 4.86 
(2007), Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209).

In August 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2005 rating 
decision, July 2006 SOC, and October 2007 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44.  The notifications to the veteran in this 
case were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in his everyday, daily life, and he 
testified before he undersigned as to the effect of his 
hearing disability on his family life and at his place of 
employment.  There is no prejudicial error shown in this 
regard.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran, as well as in the July 2006 SOC.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

At a private audiological evaluation in August 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
80
90
90

Pure tone thresholds averaged 69 in the left ear.

On the audiological evaluation at the VA examination in 
October 2005, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
25
80
90
85

Speech audiometry revealed speech recognition ability of 44 
percent in the left ear.  Pure tone thresholds averaged 70 in 
the left ear.  The veteran reported difficulty with 
understanding spoken voice and hearing when not looking at 
the speaker or when there is background noise.

On the audiological evaluation at the VA examination in 
October 2007, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
35
80
85
85

Speech audiometry revealed speech recognition ability of 48 
percent in the left ear.
Pure tone thresholds averaged 70 in the left ear.   

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  When impaired 
hearing is service connected in one ear only, the non-
service-connected ear will be assigned a designation of level 
I from Table VII.  38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns 
of hearing loss which, are defined as when each of the pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2007).


The results of the August 2002 audiogram show an average pure 
tone threshold of 69 decibels in the left ear.  The veteran's 
speech discrimination ability was not indicated.  He had a 
decibel loss pure tone threshold of 15 at 1000 Hz and 80 
decibels at 2000 Hz, and therefore he had an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86.  This 
permits Table VIa to be used even though the examiner did not 
certify that the use of the speech discrimination test was 
not appropriate because of language difficulties or 
inconsistent speech discrimination scores.  See 38 C.F.R. 
§§ 4.85(c), 4.86(b).  Table VIa indicates a numeric 
designation of level V for the left ear, which is elevated to 
level VI because of the exceptional pattern of hearing 
impairment.  See 38 C.F.R. § 4.86(b).  The veteran's right 
ear has a numerical designation of I because it does not have 
service connected hearing loss.  See 38 C.F.R. § 4.85(f).  
The point of intersection on Table VII reflects that the 
level of hearing loss is consistent with a noncompensable 
evaluation.  

The results of the October 2005 audiogram show an average 
pure tone threshold of 70 decibels in the left ear with 
speech discrimination ability of 44 percent.  Table VI 
indicates numeric designation of VIII for the left ear.  The 
veteran had a decibel loss pure tone threshold of 25 at 1000 
Hz and 80 decibels at 2000 Hz.  Therefore, he had an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86.  His numeric designation under Table VI is thus 
elevated to IX.  See 38 C.F.R. § 4.86(b).  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  

The results of the October 2007 audiogram show an average 
pure tone threshold of 70 decibels in the left ear with 
speech discrimination ability of 48 percent.  Table VI 
indicates numeric designation of VIII for the left ear.  The 
point of intersection on Table VII reflects that the level of 
hearing loss is consistent with a noncompensable evaluation.  
Exceptional patterns of hearing impairment were not 
indicated.

The fact that the veteran's hearing acuity is less than 
optimal does not by itself establish entitlement to a higher 
disability rating.  To the contrary, it is clear from the 
Rating Schedule that a higher rating can be awarded only when 
loss of hearing has reached a specified measurable level.  
That level of disability has not been demonstrated in the 
present case. 

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected bilateral hearing 
loss disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since July 8, 2004, one year before he filed his claim for an 
increased rating, has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board. 
  
Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular Rating Schedule standards.  We recognize that, as he 
testified at his Travel Board hearing, the veteran does 
experience difficulties hearing certain types of speech at 
home and at work, but in light of his documented test 
results, and the lack of a showing of marked interference in 
the work setting, the Board finds that circumstances 
warranting referral of the case to the Director of the 
Compensation and Pension Service or the Under Secretary for 
Benefits do not exist in the present case.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


